DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

Response to Amendment
Claims 1, 4-10 and 15-16 are currently pending in the present application. Claim 1 is currently amended; claims 2-3 and 11-14 are canceled; claims 4-5, 8 and 15-16 are previously presented; and claims 6-7 and 9-10 are original. The amendment dated December 31, 2020 has been entered into the record.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new rejections set forth below. The new rejections cite Abe et al. (US 2009/0212011, “hereinafter Abe”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (JP 2014/153384), of record, in view Eguchi (US 2015/0092139), of record, and in further view of Abe (US 2009/0212011).
Regarding claim 1, Nakagawa discloses a substrate (10 in Figs. 1-3 and 5-12; see paragraph [0115] identifying the embodiment shown in Figs. 1-3 and 5-12) for an electro-optical device (200 in Fig. 12), the substrate comprising:
a display region of the substrate (see E in Fig. 1);
a first substrate (8 in Fig. 12); that includes a recess (the recess where 26 is disposed therein) disposed in a region including the display region (Figs. 3 and 12), the recess including:
a bottom (the surface between 26 and 35 in Fig. 12) being disposed in the region including the display region; and

a pixel electrode (9a in Fig. 7) disposed in the display region (9a being disposed in P in the display area E as shown in Figs. 1-2);
a switching element (30 in Fig. 7) disposed in the display region (30 being disposed in P in the display area E as shown in Figs. 1-2) in a layer between the first substrate and the pixel electrode (30 disposed in a layer between 8 and 9a), the switching element including a semiconductor layer (1a);
a lens layer (26 in Fig. 12) disposed in a layer between the first substrate and the semiconductor layer (26 disposed in a layer between 8 and 1a as shown in Figs. 7 and 12), the lens layer being disposed to fill an inside of the recess (see Fig. 12) and including a silicon oxynitride film ([0118] “silicon oxynitride (SiON)”) and
an optical path length-adjusting layer (36, 35, 33 in Fig. 12) that is disposed in a layer between the lens layer and the semiconductor layer (36, 35 and 33 being disposed in a layer between 26 and 1a), the optical path length-adjusting layer including:
an insulating film layer (36) between the lens layer and the semiconductor layer; and 
a barrier layer (33 and 35) between the lens layer and the insulating film layer (33 and 35 being disposed between 26 and 36), the barrier layer including one of a silicon nitride film, an aluminum oxide film, or a hafnium oxide film ([0059] “33 is an aluminum oxide film (Al2O3)”), the barrier layer covering an entirety of the lens layer (Fig. 12 and [0095] "the barrier layer 33 may be formed covering the entire surface of the first dielectric layer 35”).
Nakagawa does not disclose 
a dummy pixel region outside the display region in a plan view;

a side surface disposed outside the dummy pixel region in the plan view; and
the bottom disposed inside the side surface in the plan view, the bottom being disposed in the region including the display region and the dummy pixel region; and
a plurality of lens surfaces disposed on the bottom.
Eguchi discloses a dummy pixel region (D in Fig. 3) outside a display region (B) in a plan view;
a recess (12, 13) disposed in a region including the display region and the dummy pixel region, the recess including:
a side surface (see "side surface" denoted by the examiner in G, in Fig. 3 below) disposed outside the dummy pixel region in the plan view;
a bottom ("bottom", i.e., the surface of 12 in D and B) disposed inside the side surface in the plan view, the bottom being disposed in the region including the display region and the dummy pixel region (Fig. 3); and
a plurality of lens surfaces (the surface of the micro leans array MLA) disposed on the bottom.


    PNG
    media_image1.png
    415
    578
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Nakagawa substrate with the teachings of Eguchi, wherein a dummy pixel region is outside the display region in a plan view; the recess disposed in a region including the dummy pixel region, the recess including: a side surface disposed outside the dummy pixel region in the plan view; and the bottom disposed inside the side surface in the plan view, the bottom being disposed in the region including the display region and the dummy pixel region; and a plurality of lens surfaces disposed on the bottom, by forming a dummy pixel region and a recess as described by Eguchi, for the purpose of preventing the light in the vicinity of the boundary part  from being incident to a display area 
Nakagawa fails to disclose 
the bottom disposed inside the side surface in the plan view, the bottom being disposed in the region including the display region; 
the lens layer including:
a first surface in direct contact with the bottom of the recess; and a second surface opposite to the first surface, the second surface being configured to be a light-incident surface of the lens layer.
However, Abe discloses a lens layer (9 in Fig. 10) including: 
a first surface (see the surface between 9 and 10 in Fig. 10; see [0154]-[0159] identifying the embodiment shown in Figs. 10 and 11B) in direct contact with a bottom of the recess (see the upper surface of the recess where 9 is disposed there); and 
a second surface (212 in Fig. 11B) opposite to the first surface, the second surface being configured to be a light-incident surface of the lens layer ([0046]). 

                      
    PNG
    media_image2.png
    156
    360
    media_image2.png
    Greyscale




Regarding claim 5, Nakagawa, Eguchi and Abe disclose the limitations of claim 1 above, and Nakagawa further discloses wherein the barrier layer is disposed on a surface of the lens on an opposite side of the first substrate (Figs. 7 and 12).

Regarding claim 6, Nakagawa, Eguchi and Abe disclose the limitations of claim 1 above, and Nakagawa further discloses a light shielding layer (11a; [0061] “11a is made of a light shielding material”) disposed in a layer between the barrier layer and the semiconductor layers (11a disposed in a layer between 33 and 1a).

Regarding claim 7, Nakagawa, Eguchi and Abe disclose the limitations of claim 1 above, and Nakagawa further discloses wherein the barrier layer has a thickness of at least 10 nm ([0059] “The barrier layer 33 … has a film thickness of approximately 50 nm to 100 nm”).

Regarding claim 8, Nakagawa, Eguchi and Abe disclose the limitations of claim 1 above, and Nakagawa further discloses an anti-reflection film (11a and 33 in Fig. 7; [0061] “11a is made of a light shielding material”, [0059] “33 is an aluminum oxide film (Al2O3)”) between the lens layer and the pixel electrode, the anti-reflection film including a multi-layer dielectric film including the barrier layer (11a and 33 being a multi-layer dielectric film).

Regarding claim 9, Nakagawa, Eguchi and Abe disclose the limitations of claim 1 above, and Nakagawa further discloses an electro-optical device (200 in Fig. 12) comprising:
the substrate for the electro-optical device according to claim 1;
a counter substrate (20), the counter substrate including:
a second substrate (20a) facing the substrate for the electro-optical device; and
a common electrode (23) on a surface of the second substrate (Fig. 12), the surface facing the substrate for the electro-optical device (see Fig. 12); and
an electro-optical layer (50) between the substrate for the electro-optical device and the counter substrate.

Regarding claim 10, Nakagawa, Eguchi and Abe disclose the limitations of claim 9 above, and Nakagawa further discloses an electronic apparatus (“An electronic apparatus according to this application example includes the electro-optical device described in the application”) comprising the electro-optical device according to claim 9.

Regarding claim 15, Nakagawa, Eguchi and Abe disclose the limitations of claim 1 above, and Nakagawa further discloses, wherein the barrier layer is in contact with the lens layer in the display region (see Figs. 3 and 12, where 33 and 35 are in contact with 26 in the display area E), and is in contact with the first substrate outside the display region (see Fig. 1 where 33 and 35 are in contact with 8 outside the display area E).

Regarding claim 16, Nakagawa, Eguchi and Abe disclose the limitations of claim 1 above, and Nakagawa further discloses, wherein the barrier layer is in contact with the first substrate outside the display region (see Fig. 1 where 33 and 35 are in contact with 8 outside the display area E).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Eguchi and Abe, and in further view of Yamazaki (US 2005/0158901), of record.
Regarding claim 4, Nakagawa, Eguchi and Abe disclose the limitations of claim 1 above. 
While Nakagawa discloses that the barrier layer includes an aluminum oxide film, Nakagawa does not necessarily disclose that the barrier layer includes a silicon nitride film. 
However, Yamazaki discloses a barrier layer includes a silicon nitride film [0013] "a blocking film such as a film of silicon nitride, aluminum nitride … which has a function to block the mobile ion, is formed on and beneath a thin film semiconductor device").
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Nakagawa substrate with the teachings of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the barrier layer of Nakagawa to include a silicon nitride film as disclosed by Yamazaki, where Nakagawa is silent regarding the specific material, Yamazaki teaches an appropriate and suitable material for a metal film, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/JONATHAN Y JUNG/
Patent Examiner, Art Unit 2871